DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election of Invention I (claims 1-16) in the reply filed on 11/18/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
This application is in condition for allowance except for the presence of claims 17-20 directed to a non-elected Invention without traverse.  Accordingly, claims 17-20 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
Cancel claims 17-20


Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner's statement of reasons for allowance:
Regarding claim 1, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a memory device comprising: each tier of the multiple stacked tiers includes: a redistribution structure disposed on the second semiconductor dies and the encapsulant, wherein the second semiconductor dies of the multiple stacked tiers are electrically connected with the first semiconductor die through the redistribution structures in the multiple stacked tiers, each redistribution structure in the multiple stacked tiers includes redistribution patterns, the redistribution structure closest to the first semiconductor die further includes a thermally conductive layer connected to the first semiconductor die, a material of the redistribution patterns in the multiple stacked tiers is different from a material of the thermally conductive layer of the redistribution structure closest to the first semiconductor die, and the thermally conductive layer is electrically isolated from the second semiconductor dies in the multiple stacked tiers and the first semiconductor die, in combination with other claimed features, as recited in independent claim 1.  Claims 2-7 are dependent upon independent claim 1, and are therefore allowed. 
Regarding claim 8, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a memory device comprising: each of the first tier, the at least one second tier and the third tier includes: semiconductor dies laterally wrapped by an encapsulant; and a redistribution structure disposed on the semiconductor dies and the encapsulant, wherein the semiconductor dies of the memory 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Chuang et al. (2021/0118847), Chen et al. (2017/0358557), YUAN et al. (2021/0043532), and KIM et al. (2020/0075561) do not disclose the above allowable subject matters, as recited in independent claims 1 and 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
			      
       Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110.  The examiner can normally be reached on M-F, 10am-10pm (flex) (PST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        December 15, 2021